Citation Nr: 0303644	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  02-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Determination of initial rating assignment for service-
connected headaches, rated as 50 percent disabling.

2.  Determination of initial rating assignment for service-
connected dementia, rated as 70 percent disabling.

3.  Determination of initial rating assignment for service-
connected residuals of right shoulder injury, rated as 30 
percent disabling.

4.  Determination of initial rating assignment for service-
connected scars, frontal scalp, left cheek, right medial 
eyebrow, and below the right chin, rated as 10 percent 
disabling.

5.  Determination of initial rating assignment for service-
connected residuals of a right ankle injury, rated as 10 
percent disabling.

6.  Entitlement to an earlier effective date than April 5, 
2001 for a total disability rating based on unemployability 
due to service-connected disabilities (TDIU).

7.  Entitlement to an earlier effective date than April 5, 
2001 for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35. 


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1994 to 
July 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in September 
1999, May 2000, and June 2001 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The 
veteran entered notice of disagreement on the above stated 
issues, the RO issued a statement of the case, and the 
veteran entered a substantive appeal as to these issues. 


FINDINGS OF FACT

1.  The veteran perfected an appeal of the issues of 
determination of initial rating assignments for service-
connected headaches, dementia, residuals of right shoulder 
injury, scars (frontal scalp, left cheek, right medial 
eyebrow, and below the right chin), and residuals of a right 
ankle injury, entitlement to an earlier effective date than 
April 5, 2001 for a TDIU, and entitlement to an earlier 
effective date than April 5, 2001 for Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35.

2.  On February 18, 2003, prior to the promulgation of a 
decision in the appeal by the Board, the appellant notified 
the Board in writing that he had withdrawn the appeal of 
these issues. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, of the issues of determination of initial rating 
assignments for service-connected headaches, dementia, 
residuals of right shoulder injury, scars (frontal scalp, 
left cheek, right medial eyebrow, and below the right chin), 
and residuals of a right ankle injury, entitlement to an 
earlier effective date than April 5, 2001 for a TDIU, and 
entitlement to an earlier effective date than April 5, 2001 
for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

From rating decisions dated in September 1999, May 2000, and 
June 2001, the veteran perfected an appeal of the various 
issues listed above on the title page.  The veteran entered a 
substantive appeal on the issues of determination of initial 
rating assignments for service-connected headaches, dementia, 
residuals of right shoulder injury, scars (frontal scalp, 
left cheek, right medial eyebrow, and below the right chin), 
and residuals of a right ankle injury, entitlement to an 
earlier effective date than April 5, 2001 for a TDIU, and 
entitlement to an earlier effective date than April 5, 2001 
for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35. 

On February 18, 2003, prior to the promulgation of a decision 
in the appeal, the appellant, in a facsimile copy of a 
statement sent by his attorney, notified the Board in writing 
that he had withdrawn the appeal of these issues.  In this 
signed statement, the veteran wrote that he wished "to 
discontinue all proceedings on my behalf."

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2002).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed. 


ORDER

The appeal regarding the issues of determination of initial 
rating assignments for service-connected headaches, dementia, 
residuals of right shoulder injury, scars (frontal scalp, 
left cheek, right medial eyebrow, and below the right chin), 
and residuals of a right ankle injury, entitlement to an 
earlier effective date than April 5, 2001 for a TDIU, and 
entitlement to an earlier effective date than April 5, 2001 
for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35 is dismissed. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

